Citation Nr: 0518735	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-03 682A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

A claim of service connection for a psychiatric disability 
originally was denied by a decision of the Board of Veterans' 
Appeals (Board) in September 1982.  Thereafter, by a 
September 1988 decision, the Board found that no new factual 
basis for allowing the claim of service connection had been 
presented.  This issue again came before the Board following 
a November 1996 decision of the Winston-Salem, North Carolina 
RO, which denied the veteran's application to reopen the 
claim of service connection for a psychiatric disorder.  In 
April 1998, the Board denied the veteran's claim to reopen.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1998, the 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate the April 1998 decision and remand the case 
to the Board.  The Court approved the joint motion by an 
October 1998 order.  In February 1999, the Board remanded the 
veteran's appeal to the RO for further development.

In January 2000, the Board again denied the veteran's claim 
to reopen.  Thereafter, the veteran filed an appeal to the 
Court.  In September 2000, the veteran sought to have 
designated certain documents as part of the record on appeal.  
In October 2000, in response to the veteran's motion, the 
Secretary filed a motion to exclude certain documents.  In 
November 2000, the veteran's representative filed a response 
to the Secretary's motion.  In January 2001, the Court 
vacated the Board's January 2000 decision, and remanded the 
case to the Board for re-adjudication.  In August 2001, the 
Board remanded the veteran's appeal to the RO for further 
development.

In June 2004, the Board again denied the veteran's claim to 
reopen.  Thereafter, the veteran filed an appeal to the 
Court.  In February 2005, the veteran's attorney and VA 
General Counsel filed a joint motion to vacate the June 2004 
decision.  The Court approved the joint motion by a February 
2005 order.  




FINDINGS OF FACT

1.  In September 1982, the Board denied a claim of service 
connection for a psychiatric disability; in September 1988, 
the Board denied the claim on the grounds that no new factual 
basis for allowing the claim of service connection had been 
presented.  A claim to reopen was filed in August 1996.

2.  Evidence received since the September 1988 Board 
decision, when considered in conjunction with the entire 
record, is not so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
a psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric 
disability has not been received.  38 U.S.C.A. §§ 1131, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that she is entitled to service 
connection for a psychiatric disability because, she avers, 
her disability had its onset during active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may also be 
established under 38 C.F.R. § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
applicable presumptive period under 38 C.F.R. § 3.307 in 
conjunction with evidence of current manifestations of the 
same chronic disease, or in cases where a chronic disease is 
not present during service, by evidence of continuity of 
symptomatology since service.  (A psychosis is one of those 
disorders which may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2004).)

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim of 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id. at 1383.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For claims filed when the veteran filed hers, evidence is 
considered to be "new" if it was not previously submitted 
to agency decisionmakers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  Some new evidence may provide "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.  (The Board notes that the 
definition of new material evidence was revised in August 
2001.  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2004)).  Because the veteran's claim was 
initiated prior to August 2001, her claim will be adjudicated 
by applying the law in effect prior to August 29, 2001.)

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As noted in the Introduction, above, the veteran's current 
claim is not the first time VA has considered such an 
application.  A claim of service connection for a psychiatric 
disorder was denied by the Board in September 1982 because 
the record on appeal did not show a psychiatric disorder was 
present in military service, nor did it show that a psychosis 
manifested itself to a compensable degree within one year 
following the veteran's separation from military service.  
Subsequently, in September 1988, the Board considered an 
application to reopen the claim and found that no new factual 
basis had been presented to allow a grant of service 
connection because the record on appeal did not show that the 
veteran had an acquired psychiatric disorder while in 
military service or that her then-current psychiatric 
disorder, first diagnosed approximately two years after her 
separation from military service, was causally related to her 
military service.

The September 1988 Board decision is a final decision.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  
As such, the claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance in September 1988.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The Board has reviewed the additional evidence associated 
with the claims folder since the September 1988 Board denial, 
and finds that new and material evidence has not been 
received.

Evidence available to the Board in September 1988 consisted 
of the veteran's service medical records; VA psychological 
evaluation dated in June 1977; VA examination report dated in 
September 1980; private treatment records from Nash Mental 
Health Center, dated from June 1979 to 1982; private 
treatment records from Cherry Hospital dated in August 1980; 
two statements from the veteran's mother, dated in July 1980 
and June 1981; five statements from long-time family friends, 
neighbors, and a deacon of the veteran's church, received by 
the RO in February 1981; a Social Security Administration 
(SSA) decision with attached psychiatric reports, dated in 
August 1987; and various written statements to the RO by the 
veteran.

A review of the veteran's service medical records reveals 
that a record entry, dated in January 1977, shows that the 
veteran was stressed.  A January 1977 psychiatric statement 
shows that she was seen because her commander noted 
behavioral difficulties and lack of motivation or interest in 
her work.  On examination, the veteran was fully oriented and 
somewhat uncooperative; her attitude was passive, aggressive, 
and manipulative; her affect was ambivalent; mood was level; 
thought processes and content were normal.  No disorder of 
perception was elicited, and her judgment and insight were 
poor.  The recommendation was that it would be in the best 
interests of the service department and the veteran for the 
veteran to be considered for administrative separation.  
Thereafter, February 1977 and March 1977 documents show that 
the veteran was discharged due to "unsuitability (apathy)."  
At her discharge examination, conducted in February 1977, the 
veteran reported that she had been sent for evaluation at the 
mental hygiene clinic and that the examiner had noted that 
her psychiatric condition was normal.

At a VA psychological evaluation, dated in June 1977, the 
veteran complained of an unwanted pregnancy and said she was 
depressed.  The examiner opined that the veteran was not 
depressed, but, rather, simply did not know how to deal with 
her unwanted pregnancy.  A psychiatric disorder was not 
found.

A September 1980 VA neuropsychiatric examination report noted 
that the veteran was unemployed, spent her days sitting 
around the house, and was on Thorazine.  On examination, the 
veteran was quiet, showed little change in expression, 
reported difficulty sleeping, difficulty getting along with 
her parents, and auditory hallucinations.  The diagnosis was 
moderate to moderately severe atypical psychosis.

A treatment summary from Cherry Hospital, dated in August 
1980, shows that the veteran was committed after assaulting 
her mother.  The diagnosis was transient situational 
disturbance of adult life.

Treatment notes from Nash Mental Health Center dated in March 
1980 and January 1981 showed a diagnosis of adjustment 
reaction to adult life.  A treatment record dated in 
September 1980 diagnosed transient situational disturbance of 
adult life.  A treatment record dated in October 1980 gave 
schizophrenic illness as a working diagnosis, and atypical 
psychosis.

In July 1980 and June 1981 statements, the veteran's mother 
reported that, after the veteran's return from service, she 
was both hostile and afraid of her parents, her thinking was 
irrational, she talked to herself, she neglected her personal 
hygiene, and she lost her ability to carry on meaningful 
relationships.  The veteran's mother opined that her daughter 
had a psychiatric disorder that was caused by her military 
service.

The five lay statements from acquaintances received by the RO 
in February 1985 indicated that the veteran was a normal, 
intelligent, quiet, and respectful woman who exhibited no 
signs of mental illness before she entered military service.  
It was noted that, upon her return from service, she acted 
mentally disturbed and unbalanced.

The SSA decision, dated in August 1987, noted that the 
veteran had severe schizophrenia, undifferentiated, and 
mental retardation.  It then found that the veteran had been 
disabled, as defined by the SSA, since May 1979.  The 
decision included a reference to testimony by Dr. R.G. and an 
opinion provided by him to the effect that the onset of the 
veteran's psychiatric disability occurred while she was in 
military service.

The SSA decision also included a reference to a May 1986 
consultative examination performed by Dr. V.G., including 
some detail of the examination and a summary of findings 
provided by him to the effect that the veteran had shown 
changes in behavior since 1976.

The SSA decision further included a reference to a May 1987 
psychological examination conducted by J.H., M.S., including 
some detail of the examination and a summary of findings 
provided by him, including an opinion to the effect that it 
appeared that the veteran had experienced a significant 
decompensation from previous levels of intellectual 
functioning beginning with her discharge from military 
service.

Based on the evidence described above, the Board denied the 
veteran's application to reopen her claim in a September 1988 
decision.

A review of the evidence received since the September 1988 
final Board decision reveals that the veteran has submitted 
additional evidence in the form of a duplicate copy of one 
page of the August 1987 SSA decision, her own written 
statements, private treatment records from Nash Mental Health 
Center, dated from March 1980 to December 1995, and, 
following the Board's February 1999 remand, a duplicate copy 
of a March 1980 private treatment record from Nash Mental 
Health Center, and private treatment records from Nash Mental 
Health Center, dated from January to May 1999.  Medical 
records relied upon in the August 1987 SSA decision were also 
associated with the claims file.

Initially, the Board observes that the entire SSA decision 
was part of the record on appeal at the time of the September 
1988 denial.  Similarly, the March 1980 private treatment 
record from Nash Mental Health Center was part of the record 
on appeal at the time of the September 1988 denial.  As 
stated earlier, "new" evidence is evidence that is not 
"merely cumulative" of other evidence in the record.  See 
West v. Hickson, 12 Vet. App. 247 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
This additional evidence is cumulative of evidence contained 
in the record on appeal at the time of the final September 
1988 decision and is consequently, by definition, not "new" 
evidence.

Additionally, pursuant to the Board's remand in August 2001, 
the RO obtained the SSA records mentioned in the August 1987 
SSA decision, including an examination report of Dr. V.G., 
dated August 8, 1986, and a psychological report by J.H., 
M.S., dated May 30, 1987.  Obtaining these reports was 
necessary because the Court, in its January 2001 Order, noted 
that, where a dispute arises as to the contents of the 
record, and while the documents proffered by the appellant 
are within the Secretary's control and could be determinative 
of the claim and were not considered by the Board, remand for 
re-adjudication would be in order.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The Court indicated that at least one 
of the disputed items, the report from Mr. J.H., could be 
considered determinative of the claim.  The Court also 
indicated that the Board's January 2000 decision established 
that the counter-designated documents were within the 
Secretary's control; therefore, a remand was required.  See 
Bell, supra.  Unlike the opinions of Dr. V.G. and Mr. J.H., 
Dr. R.G.'s opinion was not provided in a written report, but 
was, rather, provided in testimony before a hearing held in 
conjunction with the SSA decision.  

It is those three opinions, by Drs. V.G. and R.G., and Mr. 
J.H., that are at the heart of the February 2005 Joint Motion 
to Remand, and the subsequent remand order by the Court.  The 
Joint Motion noted that the Board's June 2004 decision failed 
to address whether any of this "new evidence may well 
contribute to a more complete picture" with regard to 
whether the veteran's psychiatric disorder was causally 
related to her military service, as the lack of medical nexus 
evidence was "apparently part of the rational for the 
Board's decision not to reopen the veteran's claim in 
September 1988."  On remand, the Board is to consider 
whether this medical evidence (the opinions of Drs. V.G. and 
R.G., and Mr. J.H.) is material.  In short, while the Board, 
in previous decisions, relied on the "second-hand" medical 
opinions of Drs. V.G. and R.G., and Mr. J.H. which were 
gleaned from the SSA decision in determining whether these 
opinions were new and material, it must here rely on the 
written reports relied on by the SSA Administrative Law Judge 
in his August 1987 decision. 

First, as noted above, the opinion provided by Dr. R.G. to 
the SSA was provided in personal testimony at a hearing.  
There was no written report from Dr. R.G..  The Board notes 
that SSA was asked to provide SSA disability records.  The 
records included the written opinions of Dr. V.G. and Mr. 
J.H. which were referred to in the SSA decision, but there 
was no written report from Dr. R.G. because, as noted, Dr. 
R.G.'s opinion was provided orally.  In apparent 
acknowledgment of that, the documents provided by SSA did 
include a document attesting to Dr. R.G.'s professional 
qualifications, just as SSA had included similar documents 
for Dr. V.G. and Mr. J.H.  Thus, regarding the medical 
opinion of Dr. R.G., since the opinion of Dr. R.G. on record 
at the time of the Board's September 1988 decision, and the 
opinion of Dr. R.G. relied on by the Board in its June 2004 
decision are identical, i.e. from the SSA decision of August 
1987, it is not new.  As it is not new, any discussion as to 
its materiality is not necessary.

Regarding the medical reports from Dr. V.G. and Mr. J.H. 
relied upon in the SSA August 1987 decision, the Board has 
scrutinized these newly added reports which were mentioned in 
the SSA decision, and has determined that neither is material 
because there is no substantive difference between these 
written opinions and the summary of the opinions referred to 
in the SSA decision.  They add no additional nexus evidence 
beyond what was set forth in the SSA decision.  

Specifically, the SSA decision reported details of Dr. V.G.'s 
examination, noting that Dr. V.G. diagnosed a schizoaffective 
disorder, in remission due to medications.  The only 
reference by Dr. V.G. that was reported by the SSA decision 
and which is related to the veteran's time in military 
service, is that the veteran "had shown changes in behavior 
since 1976."  Dr. V.G.'s newly added written report notes 
that the doctor interviewed the veteran's mother, who simply 
said that the veteran had been in the Army in 1976, and that 
she had served only one year of a three-year commitment.  The 
only other reference to the veteran's time in service was 
contained in the written report's summary, which stated that, 
"since 1976, [she] shows some changes in behavior.  She had 
been in the Army at that time . . ."

The September 1988 Board decision relied on the SSA decision 
which reported that Dr. V.G. noted that the veteran "had 
shown changes in behavior since 1976."  The newly added 
written report states that, "since 1976, [she] shows some 
changes in behavior.  She had been in the Army at that time . 
. ."  Further, the veteran's mother's statement to Dr. V.G. 
is duplicative of information already of record.  In short, 
there is no substantive difference between the evidence 
attributed to Dr. V.G. at the time of the September 1988 
Board decision, and the evidence found in Dr. V.G.'s written 
report that was more recently received.  Further, the "new 
evidence" contained in Dr. V.G.'s written report does not 
"contribute to a more complete picture," because it 
contains nothing substantively new.  It provides the same 
information.  See Hodge, supra.  In sum, Dr. V.G.'s written 
report does not contain any evidence which is either new or 
material.

Similarly, the Board has compared the evidence attributed to 
Mr. J.H., and reaches the same conclusion.  In the August 
1987 SSA decision, the only reference to the veteran's time 
in service which was attributed to Mr. J.H. stated that Mr. 
J.H. "reported that it appeared that the claimant had 
experienced a significant decompensation from her previous 
levels of intellectual functioning beginning with her 
discharge from the military service."  

Mr. J.H.'s written report noted that the veteran reported the 
onset of her illness occurred while she was on the Army in 
1976, and that immediately prior to discharge, the Army had 
sent her to a psychiatrist.  Mr. J.H.'s written report 
concluded in pertinent part that "[i]t would appear that 
this woman has experienced significant decompensation from 
previous levels of functions beginning with her discharge 
from the military in 1976."

While Mr. J.H.'s report is "new" in that the document 
itself was not of record at the time of the Board's September 
1988 decision, it is clear that there is nothing contained in 
Mr. J.H.'s newly added written report that adds to the 
evidentiary picture.  The report provides the very 
information that the SSA decision indicated that it had.

That the veteran claimed in-service onset of her disability 
was certainly of record at the time of the Board's September 
1988 decision, as was the assertion that the claimant had 
experienced a significant decompensation from her previous 
levels of intellectual functioning beginning with her 
discharge from the military service.  In short, there is no 
substantive difference between the evidence attributed to Mr. 
J.H. at the time of the September 1988 Board decision and the 
evidence found in Mr. J.H.'s written report.  Further, the 
"new" evidence contained in Mr. J.H.'s written report does 
not "contribute to a more complete picture," because it 
contains nothing of substance which is new.  See Hodge, 
supra.  In short, Mr. J.H.'s written report does not contain 
any evidence which is new and material.

In sum, the oral medical opinion of Dr. R.G., reported in the 
August 1987 SSA decision, is not new.  Further, the evidence 
contained in the written reports from Dr. V.G. and Mr. J.H. 
are not new and material; they are redundant because neither 
is different in any material way from the summary provided by 
the August 1987 SSA decision that was relied upon by the 
Board in its September 1988 decision.  

Private treatment records from Nash Mental Health Center, 
dated from March 1980 to December 1995, and dated from 
January to May 1999, have been received by the RO.  The Board 
notes that out of these records only the August 1980, the 
December 1995, and the January to May 1999 records, as well 
as the medication histories, were not part of the record on 
appeal at the time of the September 1988 Board decision.  
However, as with the evidence available in September 1988, 
this additional evidence consists of treatment records that 
show only her complaints and/or treatment for variously 
diagnosed psychiatric disorders starting more than one year 
after her separation from military service.  None of this 
newly added evidence relates psychiatric disability to her 
military service.

Therefore, because the aforementioned treatment records 
merely provide VA with a continued record of the veteran's 
post-service complaints and/or treatment for variously 
diagnosed psychiatric disorders more than a year after her 
separation from military service, which history existed in 
the record at the time of the September 1988 Board decision, 
they do not constitute new and material evidence.  The newly 
received evidence includes recitations of the veteran's 
complaints and/or treatment as previously presented.  This 
sort of evidence is not so significant that it must be 
considered in order to fairly decide the merits of her claim, 
and it does not contribute to a more complete picture.  In 
short, the new treatment records tend to prove nothing beyond 
what was previously shown in September 1988, namely that the 
veteran experienced post-service psychiatric problems.

The evidence obtained in connection with the veteran's 
attempt to reopen her claim also includes additional written 
statements prepared by the veteran in which she re-asserts 
that she should be compensated.  Her assertions are redundant 
because they are the same arguments she made in support of 
her previously denied claim.  While the veteran is competent 
to describe symptoms she was experiencing and which she 
observed during service, her assertions that her psychiatric 
disability is due to military service are not helpful to the 
fact-finding process because she is not competent to provide 
evidence that requires medical expertise, such as is required 
when commenting on a nexus to military service or to an 
already service-connected disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).

Significantly, the Board finds that, despite having received 
numerous medical records from the SSA, none of the physicians 
of record provided an opinion different from what was 
previously before the Board in September 1988.  Therefore, 
the Board finds that the newly received evidence does not 
tend to support the veteran's claim in a manner not 
previously shown.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  In sum, this evidence is not new and material as 
those terms are defined by 38 C.F.R. § 3.156(a) (2001).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim to reopen, the Board has 
considered the provisions of the VCAA.  Among other things, 
the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001, and in a follow-up notification dated in 
February 2004.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran provided adequate notice of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence or information she had 
pertaining to her claim, and noted specifically what that 
evidence must show to support her claim to reopen.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations, including what was needed to 
satisfy the requirement that new and material evidence be 
presented.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, as well as 
the record of the August 1987 SSA decision.  VA has no duty 
to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


